— In a proceeding pursuant to CPLR article 78, inter alia, to compel the appellant to pay the petitioners their full salaries for the period between February 20 and February 24, 1978, the appeal is from a judgment of the Supreme Court, Nassau County, entered September 29, 1978, which (1) denied the appellant’s motion, inter alia, to dismiss the proceeding and (2) granted the petition. Judgment modified by deleting therefrom the first, third and fourth decretal paragraphs thereof. As so *649modified, judgment affirmed, with $50 costs and disbursements to the appellant and the matter is remitted to Special Term for further proceedings. The appellant’s time to serve its answer is extended until 20 days after service upon it of a copy of the order to be entered herein, together with notice of entry thereof. The facts and issues of this case are indistinguishable from those involved in Matter of Rubin v Board ofEduc. (71 AD2d 606). Accordingly, a similar result is required. Titone, J. P., Mangano, Rabin and Gibbons, JJ., concur.